Opinión disidente del
Juez Asociado Señor Negrón García.
“Cada arresto, registro o allanamiento constituye una frontera en la cual se confrontan críticamente de un lado los derechos del individuo y su dignidad personal y del otro el derecho de la sociedad de protegerse a sí misma y de prote-ger a los más débiles de los delincuentes. Es muy difícil, quizás imposible, redactar reglas que resuelvan este pro-blema de crisis fronteriza de una vez y para siempre. Pero como nos confrontamos con una situación práctica, de he-chos que en forma parecida ocurren con frecuencia, de-bemos procurar establecer lo más claramente posible la norma aunque de antemano reconozcamos que no es per*510fecta” (Énfasis suplido.) Pueblo v. Costoso Caballero, 100 D.P.R. 147, 152 (1971).
En ese delicado equilibrio, inclinamos la balanza en favor del Estado. La opinión del Tribunal reconoce correctamente que el concepto de motivos fundados para arrestar consig-nado en la Regla 11 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, es compatible con la persecución del crimen al actuar los miembros de la Policía coordinada y concertadamente mediante el sistema de radioteléfono. Expone, además, que los policías recipientes de los mensajes radiales pueden pre-sumir que quienes los originan tienen motivos fundados, pero que dicha cuestión dependerá de que el Estado pre-sente oportunamente evidencia para establecer tales mo-tivos, en este caso el testimonio del agente que “inició la cadena de eventos que resultó en el mensaje transmitido”. Sin embargo, concluye que como el Ministerio Fiscal no pre-sentó a dicho testigo, el sargento Meléndez Zambrana, no probó la existencia de motivos fundados y procede suprimir la evidencia. Discrepamos.
La dificultad de este análisis es que choca con la aprecia-ción total e integral de la prueba. Parte de la hipótesis de que sólo si el Sgto. José A. Meléndez Zambrana, hubiera obser-vado la comisión del delito, únicamente así el arresto y regis-tro sería legal. En el trasfondo fáctico de autos dicho enfo-que es limitado. No toma en consideración la facultad inves-tigativa de la Policía y la fluidez situacional en que aquí ella se produce. Expongamos el trasfondo fáctico.
La prueba de cargo —consistente en los testimonios de los agentes de la Policía Julio Pérez Tirado, José A. Campos y el químico José Edison Matías— estableció que el 6 de junio de 1979 los primeros dos agentes, en unión a Otoniel Figueroa, tenían asignada la tarea de realizar una ronda pre-ventiva contra el tráfico de drogas en el área de Ponce y sus barrios. Mientras la realizaban en el barrio “La Cuarta”, a *511través del sistema de radioteléfono de su vehículo recibieron un mensaje oficial a nombre de su jefe inmediato, el sargento Meléndez Zambrana, quien instruyó de que estuvieran atentos a un automóvil marca Volkswagen, color rojo, tablilla 91S669, que se dirigía hacia Santa Isabel y en el cual se había realizado una transacción ilegal de drogas en el sector “La Cantera”. Después de recibir el mensaje los agentes salieron hacia la Carr. Núm. 1 y decidieron situarse más allá de un puente. Así advertidos, aproximadamente diez (10) minutos después los agentes observaron el vehículo antes descrito. Su conductor no infringía la Ley de Vehículos y Tránsito de Puerto Rico y su discurrir era normal. Los agentes se apare-aron al Volkswagen y, al tiempo que el agente Campos mos-traba su tarjeta de identificación, ordenaron al conductor que se detuviera. Éste, en vez de obedecer, aceleró la veloci-dad y emprendió la fuga. Los agentes lo persiguieron. El Volkswagen, al ser perseguido por los agentes de la Policía, giró a la izquierda con dirección al barrio “La Cuarta”, luego dobló en la primera entrada y penetró en un callejón entre una plantación de caña. Sin embargo, encontró el paso ce-rrado por una bomba de riego. Entonces su conductor se bajó del automóvil e intentó infructuosamente huir. Fue de-tenido y, tras un breve forcejeo, puesto bajo arresto. Resultó ser Ramón Antonio Martínez Torres. El agente Pérez Tirado lo registró y encontró cien (100) decks de heroína en sus bol-sillos.
En las circunstancias más favorables hacia el apelante Martínez Torres —evaluada la información como una incom-pleta, producto de una confidencia más bien que de la obser-vación personal por el oficial Meléndez Zambrana— el resul-tado sería gobernado por Pueblo v. Cruz Rivera, 100 D.P.R. 345, 348 (1971). Allí, en lo referente a una confidencia, dijimos que “la confiabilidad de la misma fue fortalecida por las observaciones de los policías respecto a la exactitud de la *512descripción dada por el informante del automóvil y del lugar en que se encontraba así como de los actos que se cometían. El que la información producida por la confidencia consti-tuya prueba de referencia no destruye su validez para de-terminar motivos fundados para arrestar. Ya hemos adop-tado en esta jurisdicción el principio de que la información recibida de un informante confiable, corroborada por las ob-servaciones de un agente respecto a la exactitud de la des-cripción de un acusado ofrecida por el informante y de la presencia de aquél en un sitio específico es suficiente para establecer motivos fundados para un arresto sin manda-miento. Pueblo v. Flores Valentín, [88 D.P.R. 913 (1963)]; Ker v. California, 374 U.S. 23 (1963); Draper v. United States, 358 U.S. 307 (1959)”. (Énfasis suplido.) Véase, además, Pueblo v. Acevedo Escobar, 112 D.P.R. 770, 774-775 (1982).
La opinión se aparta de esa norma y, en contraste con la figura de un informante confiable, sitúa a un sargento de la Policía en una posición subordinada, en cuanto a su confiabi-lidad, dándole distinto tratamiento. Además, debilita la fa-cultad investigativa de la Policía según expuesta en Pueblo v. Ortiz Martínez, 116 D.P.R. 139, 144 (1985):.
La Policía de Puerto Rico, en protección de la ciudadanía en general, tiene perfecto derecho a patrullar las vías públicas de nuestro país. Como corolario de ese derecho, tiene la obliga-ción de investigar toda llamada telefónica recibida o informa-ción brindada por dicha ciudadanía referente a posible acti-vidad delictiva. Los dos agentes del orden público envueltos en el presente caso, en cumplimiento de su deber, así actua-ron. Al acercarse al lugar específico indicado no sólo pudieron corroborar la presencia de dos individuos que respondían exactamente a la descripción brindada, sino que pudieron per-catarse del hecho singular adicional de que estos individuos, al notar la presencia del auto patrulla, comenzaron a correr a la misma vez y en la misma dirección. Si bien es cierto que, hasta ese momento, las circunstancias apuntadas no eran suficientes *513para proceder al arresto de dichas personas al amparo de las disposiciones de la Regla 11 de las de Procedimiento Criminal, no es menos cierto que dichas circunstancias, por ser altamente peculiares, exigían que los referidos agentes del orden público continuaran la gestión investigativa legítima comenzada, sobre todo cuando consideramos que su actua-ción se limitó a seguir a los individuos en su patrulla por una vía pública en la investigación de la confidencia reci-bida. Cf. Pueblo v. Díaz Díaz, 106 D.P.R. 348 (1977). (Énfasis suplido y en el original.)
HH HH
Igual enfoque debería prevalecer. Independientemente de que el sargento Meléndez Zambrana no fuera presentado como testigo, es incontrovertible que los agentes Pérez Ti-rado, Campos y Figueroa recibieron información exacta que describía determinado automóvil donde supuestamente se transportaba heroína ilegalmente y el cual se dirigía hacia el área donde ellos prestaban vigilancia. Esa información los alertó. Generó una sospecha razonable que naturalmente ameritaba investigarse. Poco tiempo después vieron acer-carse al vehículo. En ese instante inicial, quedó corroborada parte de la información radiocomunicada. Entonces los agentes se le aparearon al vehículo y, previa identificación, pidieron al conductor que se detuviera. Éste hizo caso omiso, aceleró la marcha y huyó. En ese momento, para efectos de motivos fundados, quedó robustecida la información original. Los agentes lo persiguieron. Tras un recorrido que incluyó un callejón entre desoladas siembras de caña, el conductor se vio frustrado de continuar su huida por encontrarse súbita-mente con el obstáculo de una bomba de agua entre los sem-brados. Optó por abandonar el vehículo y salir corriendo hasta que los agentes lo alcanzaron. En ese momento es re-gistrado y se hallan en su persona cien (100) decks de hero-ína. Ante estos hechos, ¿puede realmente sostenerse que el acusado Martínez Torres no “se dio a la fuga”? No se cues-*514tiona persuasivamente la licitud del registro en esta etapa. Ante estos hechos, ¿puede afirmarse que los mencionados agentes carecían de suficientes motivos fundados para pro-ceder al arresto? ¿Es que la información radial que desenca-denó la investigación legítima no podían presumirla correc-ta? ¿Significa que la orden del sargento Meléndez Zambrana no era confiable? Todas estas interrogantes requieren res-puestas afirmativas como única solución lógica de que “un agente pued[e] actuar a base de una comunicación de otro policía sin tener motivos fundados”.
En resumen, la información recibida radialmente fue co-rroborada en cuanto a exactitud del vehículo y del lugar. Además, la actuación del apelante Martínez Torres de no de-tenerse, sino huir para luego abandonar el auto, a juicio nuestro generó de manera independiente bastantes motivos fundados o razones para arrestarlo. Lo que al inicio sólo fue una investigación limitada, fue ampliada y completada por su conducta, más que sospechosa. En estas circunstancias, ¿po-demos entonces tachar de irrazonable bajo la Constitución la intervención policiaca. Véase Pueblo v. Rodriguez, 91 D.P.R. 157, 161 (1964). Como expusimos en nuestro disenso en Pueblo v. Malavé González, 120 D.P.R. 470, 490-491 (1988):
[E]l concepto de motivos fundados —como sinónimo de causa probable, Pueblo v. Díaz Díaz, 106 D.P.R. 348, 353 (1977)— no es un férreo producto de un examen o experimento a poste-riori en el laboratorio aséptico judicial. Tampoco corresponde al mundo de lo académico. No es teórico ni abstracto, sino esencialmente pragmático. Lo que se le exige al policía son motivos fundados, a saber, razones suficientes o eficaces. Ello excluye certeza matemática y menos evidencia de culpabili-dad. A tal efecto la Regla 11 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, exige “tener motivos fundados para creer”. Creer significa “tener por cierta una cosa que el entendi-miento no alcanza o que no está comprobada o demostrada”. Diccionario de la Lengua Española, 20ma ed., Madrid, Ed. Espasa-Calpe, 1984, T. I, pág. 395.
*515En nuestra jurisprudencia ha cristalizado el enfoque que “un funcionario de[l] orden público puede efectuar un arresto sin la orden correspondiente, entre otros casos, cuando tu-viere motivos fundados para creer que la persona que va a ser arrestada ha cometido un delito grave, independientemente de que dicho delito se hubiese cometido o no en realidad, Re-gla 11 de Procedimiento Criminal de Puerto Rico, 2 Práctica Forense, pág. 20 (1964). La jurisprudencia enmarca el con-cepto de ‘motivo fundado’ en la posesión de aquella informa-ción y conocimiento que lleven a una persona ordinaria y prudente a creer que el arrestado ha cometido delito. Pueblo v. Cabrera Cepeda, 92 D.P.R. 70, 74 (1965); Cepero Rivera v. Tribunal Superior, 93 D.P.R. 245, 248 (1966). La conducta del funcionario público se juzga pues en orden al criterio de la persona prudente y razonable, por lo que es necesario consi-derar las circunstancias específicas del arresto para determi-nar su validez”. Pueblo v. Alcalá Fernández, 109 D.P.R. 326, 331-332 (1980); Pueblo v. Lafontaine Álvarez, 98 D.P.R. 75, 81 (1969).
. . . [E]l adjetivo razonable viene del latín “rationabilis” que significa “arreglado, justo, conforme a razón. 2. ant. racio-nal”. Diccionario de la Lengua Española, op. cit, T. II, pág. 1147. Como tal, es obrar con discernimiento. Versa sobre rea-lidades eminentemente pragmáticas, de carácter relativo y flexible. No es estático. En diferentes épocas y momentos con-lleva variados significados y grados. Se puede dar sobre situa-ciones inesperadas, más o menos imperiosas y urgentes, en que la libertad y curso de acción para actuar de diversos modos se reduce notablemente. Lo razonable descansa en lo moderado, en la cautela, prudencia, en la acción u omisión. Por ende, la variabilidad en el comportamiento del ser humano in-volucrado en todo acto criminoso y los distintos trasfondos del acto (sitio, hora, personas, edades y naturaleza y gravedad) son factores pertinentes para evaluar la razonabilidad de un registro y allanamiento hecho sin orden judicial. (Énfasis su-plido y en el original.)
En Puerto Rico, al igual que en muchas jurisdicciones estatales norteamericanas, según la Sec. 1120(a) de la Ley de Vehículos y Tránsito de Puerto Rico, 9 L.P.R.A. sec. 1152(a), *516todo conductor viene obligado a detenerse a requerimiento de la Policía si existe una “razonable sospecha de que el conductor no tiene licencia, o el vehículo no está registrado, o que tanto el vehículo como su ocupante están sujetos a arresto por violación de la ley”. (Traducción nuestra y én-fasis suplido.) Delaware v. Prouse, 440 U.S. 648, 663 (1979).
La decisión emitida sacrifica innecesariamente esta im-portante norma. Procede reproducir, en lo pertinente, nues-tro disenso en Pueblo v. Martínez Martí, 115 D.P.R. 832, 853-854:
Para ultimar, opinamos que en este caso, frente a la malicia, taimería e inventiva delictiva en el tráfico de drogas, impone-mos injustificadamente a la Policía serias restricciones a su imaginación y capacidad de acción. Nuestra sentencia, si cons-tituye derecho, es torcido. Es ajeno a las realidades de la so-ciedad en que opera. No cumple las necesidades del Puerto Rico de hoy, Pueblo v. Batista Montañez, 113 D.P.R. 307 (1982). Cabe recordar la siguiente admonición: “El Derecho no se produce y realiza en abstracto, desligado de los estí-mulos que la vida y la diaria experiencia le acarrean. Son las acciones de los hombres, sus cuitas y sus esperanzas, las que ocupan las previsiones del legislador. Asesorar a aquéllos, prescribirles normas de conducta, definir sus derechos en liza, y utilizar para ello fórmulas que puedan parecerles esotéricas o abstractas, resulta tan ilógico como la conducta de aquellos médicos a que se refiere Ossorio, que seguían hablando y rece-tando en latín cuando ya nadie entendía este idioma.” [F.] Soto Nieto [Compromisos de Justicia, Madrid, Ed. Monte-corvo, 1977], pág. 254.